116 F.3d 467
Brian Austinv.Richard Neal, as Commissioner of Philadelphia PoliceDepartment, Thomas J. Nestel, as Deputy Commissioner ofPhiladelphia Police Department, Thomas Seamon, as DeputyCommissioner of Operations of Philadelphia PoliceDepartment, Richard Zappile, as Chief of Operations forPhiladelphia Police Department, Raymond Rooney, as ChiefInspector of Internal Affairs of Philadelphia PoliceDepartment, City of Philadelphia
NO. 96-1779
United States Court of Appeals,Third Circuit.
May 27, 1997

Appeal From:  E.D.Pa. ,No.95-cv-03009 ,
Waldman, J.


1
Affirmed.